Case 17-59230-jwc        Doc 55      Filed 06/03/19 Entered 06/03/19 15:13:19                Desc Main
                                     Document      Page 1 of 5




  IT IS ORDERED as set forth below:



  Date: June 3, 2019
                                                          _________________________________

                                                                    Jeffery W. Cavender
                                                               U.S. Bankruptcy Court Judge

 ________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

   IN RE:                                                 )
                                                          )               CHAPTER 13
   KENETTA NATASHE MUHAMMAD                               )
                                                          )
                   Debtor.                                )               CASE NO.: 17-59230-JWC

                 ORDER ON MOTION TO APPROVE SALE OF REAL PROPERTY

            On April 12, 2019, the Debtor filed a Motion to Approve Sale of Real Property (the

   “Motion”) (Docket No. 48) requesting permission from the Court to sell real property located at

   2049 Highview Road SW, Atlanta, GA 30311 (the “Property”) for $282,500.00 to Blacktop

   Consulting LLC. A hearing on the Motion was held on May 7, 2019. At the hearing, Debtor’s

   Counsel and Counsel for the Chapter 13 Trustee appeared. No appearances were made by any other

   party in interest and no objections to the Motion were timely filed. Therefore, for good cause

   shown, it is hereby

            ORDERED that the Motion is granted and sale of the Property as set forth above and in the

   Motion is approved with all liens being paid in full at the closing of the sale. It is
Case 17-59230-jwc       Doc 55      Filed 06/03/19 Entered 06/03/19 15:13:19                Desc Main
                                    Document      Page 2 of 5


          FURTHER ORDERED that Debtor shall (i) object to the claim of the mortgage lender if the

   claim has not been withdrawn or amended to reflect the sale within ten (10) days after the closing on

   the sale of the Property; (ii) proceeds from the sale of the Property to be paid directly to her Chapter

   13 Trustee to be disbursed to unsecured creditors first and then any remaining proceeds to be refunded

   to the Debtor; and (iii) Debtor will provide the Chapter 13 Trustee with a copy of the HUD1 statement

   within 10 days of the sale.

                                          [END OF DOCUMENT]
   Prepared and submitted by:

   _____/s/_______________
   Howard P. Slomka
   Georgia Bar #652875
   Attorney for the Debtor
   Slipakoff & Slomka, PC
   Overlook III
   2859 Paces Ferry Rd, SE, Suite 1700
   Atlanta, GA 30339
   se@myatllaw.com
   404-800-4001


   No opposition by:

   /s/ (signed with express permission)
   Julie M. Anania, Esq.
   GA Bar No.: 477064
   Staff Attorney for
   Nancy J. Whaley
   Standing Chapter 13 Trustee
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   janania@njwtrustee.com
   678-992-1210

                                          DISTRIBUTION LIST


   Kenetta Natashe Muhammad
   2049 Highview Road SW
   Atlanta, GA 30311
Case 17-59230-jwc      Doc 55     Filed 06/03/19 Entered 06/03/19 15:13:19    Desc Main
                                  Document      Page 3 of 5


   Howard P. Slomka
   Overlook III Suite 1700
   2859 Paces Ferry Rd, SE
   Atlanta, GA 30339

   Nancy J. Whaley
   Chapter 13 Trustee
   303 Peachtree Center Avenue
   Suite 120, Suntrust Garden Plaza
   Atlanta, GA 30303

                             (See attached matrix for additional creditors)
Label Matrix forCase     17-59230-jwc
                  local noticing        Doc 55    Filed 06/03/19 Entered 06/03/19 15:13:19
                                             Ally Bank                             Ally FinancialDesc Main
113E-1                                            Document
                                             PO Box 130424      Page 4 of 5        200 Renaissance Ctr
Case 17-59230-jwc                            Roseville, MN 55113-0004                Detroit, MI 48243-1300
Northern District of Georgia
Atlanta
Mon Jun 3 12:56:39 EDT 2019
(p)AMERICAN HONDA FINANCE                    Julie M. Anania                         CIS Financial Services, Inc.
P O BOX 168088                               Nancy J. Whaley                         Bankruptcy Department
IRVING TX 75016-8088                         Standing Chapter 13 Trustee             Attn: Tamara Armstrong
                                             Suite 120                               PO Box 1906
                                             303 Peachtree Center Avenue             Hamilton, AL 35570-1906
                                             Atlanta, GA 30303-1286
(p)CAPITAL ONE                               Capital One                             Capital One Bank (USA), N.A.
PO BOX 30285                                 Po Box 30253                            PO Box 71083
SALT LAKE CITY UT 84130-0285                 Salt Lake City, UT 84130-0253           Charlotte, NC 28272-1083



Central Finl Control                         Cis Fin Svcs                            Enhanced Recovery Co L
Po Box 660873                                369 10th Avenue Sw                      8014 Bayberry Rd
Dallas, TX 75266-0873                        Hamilton, AL 35570-6511                 Jacksonville, FL 32256-7412



A. Michelle Hart Ippoliti                    Vanessa A. Leo                          Kenetta Natashe Muhammad
McCalla Raymer Leibert Pierce, LLC           Shapiro Pendergast & Hasty, LLP         2049 Highview Road SW
1544 Old Alabama Rd.                         211 Perimeter Center Parkway NE         Atlanta, GA 30311-2536
Roswell, GA 30076-2102                       Suite 300
                                             Atlanta, GA 30346-1305

National Collegiate Student                  PRA Receivables Management, LLC         Portfolio Recovery Ass
Loan Trust 2005-1                            PO Box 41021                            287 Independence
Transworld Systems Inc.                      Norfolk, VA 23541-1021                  Virginia Beach, VA 23462-2962
NORCROSS GA 30091


(p)PORTFOLIO RECOVERY ASSOCIATES LLC         John D. Schlotter                       Howard P. Slomka
PO BOX 41067                                 McCalla Raymer Pierce, LLC              Slipakoff & Slomka, PC
NORFOLK VA 23541-1067                        1544 Old Alabama Road                   Overlook III - Suite 1700
                                             Roswell, GA 30076-2102                  2859 Paces Ferry Rd, SE
                                                                                     Atlanta, GA 30339-6213

Source Receivables Mng                       Synchrony Bank                          The Money Source Inc.
4615 Dundas Dr Ste 102                       c/o PRA Receivables Management, LLC     500 South Broad Street Suite 100A
Greensboro, NC 27407-1761                    PO Box 41021                            Meriden, CT 06450-6755
                                             Norfolk, VA 23541-1021


Maria A. Tsagaris                            US DEPT OF EDUCATION                    Us Dept Of Ed/glelsi
McCalla Raymer Liebert Pierce                CLAIMS FILING UNIT                      Po Box 7860
1544 Old Alabama Road                        PO BOX 8973                             Madison, WI 53707-7860
Roswell, GA 30076-2102                       MADISON, WI 53708-8973


Verizon                                      Verizon                                 Verizon Wireless
by American InfoSource LP as agent           by American InfoSource LP as agent      Po Box 49
4515 N Santa Fe Ave                          PO Box 248838                           Lakeland, FL 33802-0049
Oklahoma City, OK 73118-7901                 Oklahoma City, OK 73124-8838
Nancy J. Whaley Case 17-59230-jwc            Doc 55       Filed 06/03/19 Entered 06/03/19 15:13:19                     Desc Main
Nancy J. Whaley, Standing Ch. 13 Trustee                  Document      Page 5 of 5
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303-1216



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                               (d)American Honda Finance Corporation                Capital One
Po Box 1027                                          National Bankruptcy Center                           15000 Capital One Dr
Alpharetta, GA 30009                                 P.O. Box 168088                                      Richmond, VA 23238
                                                     Irving, TX 75016-8088


Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Ally Bank                                         (u)CIS Financial Services, Inc.                      (u)The Money Source Inc.




End of Label Matrix
Mailable recipients      30
Bypassed recipients       3
Total                    33
